Title: James Monroe to James Madison, 13 February 1828
From: Monroe, James
To: Madison, James


                        
                            
                                Dear sir
                            
                            
                                
                                    Oak hill
                                
                                 Feby 13th. 1828.
                            
                        

                        Yours of the 5th. has been receiv’d, in which you intimate the expectation of receiving by the mail of that
                            day, a letter from Judge Brooke. I indulged a hope of receiving one, from him, about that time, containing the official
                            notification of our nomination, but instead thereof, I recd. a private one, apprizing me of his arrival in Richmond, and
                            that he should write me, the official note, as soon as he could obtain a copy of the proceedings of the Convention, from
                            the printer, in whose hands they were. This letter, is of the 5th., and as I presumed, he might obtain the papers mentiond
                            that evening, or the next day, I expected to have heard from him on Monday last. I have not however yet heard from him, to
                            my great surprise. From a view of the gazettes, I find that we stand, in a very equivocal state before the nation, the
                            presumption being in many parts, that we wish to remain neutral, but are held in this state, for a political purpose, by
                            the committee, who are charged with availing themselves of our names, to favor their object. I think they act unwisely, in
                            delaying the notification, & that an injurious reaction, is likely to follow, the disclosure of the fact, that we
                            will not serve. Several letters from friends at Washington, complain of our silence. It remains for us to decide, whether
                            we will suffer ourselves, to be held much longer in this state. What I propose is, to wait until saturday the 23. of this
                            month, & to allow the interval, for the receipt of the promised communication from Judge Brooke. If we receive
                            none before that day, to address a communication, to our fellow citizens apprizing them of our nomination, by the
                            Convention, & of our decision not to act, giving the same reasons for it, as we should do, in answer to a letter
                            to Judge Brooke, to send a copy of such communication to Pleasants & also to Ritchie, with a request to each to
                            publish yours & mine in the same paper. It will be well, to take no notice of our having apprized, many members of
                            the convention, that we wod. not act, before the nomination, or of the omission of the Chairman to give us official notice
                            of it.
                        If in the interim we receive the official notification from Judge Brooke, this plan will of course be laid
                            aside, & the answer be given to him. I hope to hear from you, & to receive your views on the subject, for
                            I shall take no step until I do.
                        Mrs Monroe was attacked on sunday with a very severe indisposition, & is still afflicted with it—We
                            were much alarmd, but she is now considerd out of danger—Our best regards to Mrs Madison & your mother—Your
                            friend—

                        
                            
                                James Monroe
                            
                        
                    